Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 17-18, 20-40 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 17 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 17 inventive: wherein the chemical compound comprises a substance or a plurality of substances selected from the third, fourth and/or fifth main group of the Periodic Table of Elements and/or the twelfth subgroup of the Periodic Table of Elements.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 33 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 33 inventive: wherein the solid surface which is connected to the cooling device is configured to be parallel to the surface via which the laser radiation penetrates into the solid, wherein the cooling device is operated depending on a temperature control of the solid resulting from the applied laser radiation.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 36 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 36 inventive: in at least two different regions of the solid, the number of modifications produced per cm2 is different, wherein in a first region a first block of modifications is produced, and individual lines of the first block are produced spaced apart from one another by less than 20 µm, wherein a first partial detachment zone is formed by the first block of modifications, and a second block of modification lines is produced in a second region, and individual lines of the second block are produced spaced apart from one another by less than 20 µm, wherein a second partial detachment zone is formed by the second block of modifications, the first region and the second region are spaced apart from one another by a third region, wherein in the third region no modifications or fewer modifications per cm2 compared with the first or second region are produced by the laser radiation and the first region is spaced apart from the second region by more than 20 µm.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 38 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 38 inventive: arranging a receiving layer on the solid, wherein the receiving layer comprises a polymer material; and performing a thermal action on the receiving layer to mechanically produce fissure propagation stresses in the solid, wherein as a result of the fissure propagation stresses, a fissure propagates in the solid along the detachment zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754